Exhibit 10.23

 

SEVERANCE PROTECTION AGREEMENT

THIS AGREEMENT (the “Agreement”) made as of the ____ day of _________, ____, by
and between CommScope, Inc. (the “Corporation”), and _______________ (the
“Executive”).

WHEREAS, the Board of Directors of the Corporation (the “Board”) recognizes that
the possibility of a Change in Control (as hereinafter defined) exists and that
the threat or the occurrence of a Change in Control can result in significant
distraction of the Corporation’s key management personnel because of the
uncertainties inherent in such a situation;

WHEREAS, the Board has determined that it is essential and in the best interest
of the Corporation, CommScope Holding Company, Inc. (“Holding”) and its
stockholders for the Corporation to retain the services of the Executive in the
event of a threat or occurrence of a Change in Control and to ensure the
Executive’s continued dedication and efforts in such event without undue concern
for the Executive’s personal financial and employment security; and

WHEREAS, in order to induce the Executive to remain in the employ of the
Corporation, particularly in the event of a threat or the occurrence of a Change
in Control, the Corporation desires to enter into this Agreement with the
Executive to provide the Executive with certain benefits in the event the
Executive’s employment is terminated under circumstances described herein.

NOW, THEREFORE, in consideration of the respective agreements of the parties
contained herein, it is agreed as follows:

1.Term of Agreement.  This Agreement shall commence as of __________ (the
“Effective Date”) and shall continue in effect until __________ (the “Term”);
provided, however, that on __________, and on each __________ thereafter, the
Term shall automatically be extended for one (1) year unless either the
Executive or the Corporation shall have given written notice to the other at
least ninety (90) days prior thereto that the Term shall not be so extended;
provided, further, however, that following the occurrence of a Change in
Control, the Term shall not expire prior to the expiration of twenty-four
(24) months after such occurrence.

2.Termination of Employment.  If, during the Term, the Executive’s employment
with the Corporation and its Affiliates shall be terminated within twenty-four
(24) months following a Change in Control, the Executive shall be entitled to
the following compensation and benefits:

(a)If the Executive’s employment with the Corporation and its Affiliates shall
be terminated (x) by the Corporation for Cause or Disability, (y) by reason of
the Executive’s death, or (z) by the Executive other than for Good Reason, the
Corporation shall pay to the Executive the following:

 

(1)

his or her Accrued Compensation;

 

 

 

 

--------------------------------------------------------------------------------

 

(2)any bonus or incentive compensation that has been earned but not paid prior
to the Termination Date;

 

(3)in addition to the amounts described in Sections 2(a)(1) and (2), if the
Executive’s employment is terminated by the Corporation for Disability, the
Corporation shall pay to the Executive a Pro Rata Bonus no later than March 15
of the year following the year in which the Termination Date occurs; and

 

(4)in addition to the amounts described in Sections 2(a)(1) and (2), if the
Executive’s employment is terminated by reason of the Executive’s death, the
Corporation shall pay to the Executive’s beneficiaries a Pro Rata Bonus no later
than March 15 of the year following the year in which the Termination Date
occurs.

 

The Executive’s entitlement to any other compensation or benefits shall be
determined in accordance with the Corporation’s employee benefits plans and
other applicable programs and practices then in effect.

 

(b)If the Executive’s employment with the Corporation and its Affiliates shall
be terminated for any reason other than as specified in Section 2(a), the
Executive shall be entitled to the following:

 

(1)the Corporation shall pay the Executive all Accrued Compensation;

 

(2)

the Corporation shall pay the Executive any bonus or incentive compensation that
has been earned but not paid prior to the Termination Date;

 

 

(3)

the Corporation shall pay the Executive a Pro Rata Bonus no later than March 15
of the year following the year in which the Termination Date occurs;

 

 

(4)the Corporation shall pay the Executive as severance pay and in lieu of any
further compensation for periods subsequent to the Termination Date, an amount
equal to ____ times the sum of (A) the Executive’s Base Amount [and (B) the
Executive’s target annual bonus under the Corporation’s annual incentive plan,
as approved by the compensation committee of the Board for the year in which the
Termination Date occurs (or for the immediately preceding year, if the
Executive’s target bonus for the year in which the Termination Date occurs has
not been so approved at the time of the Termination Date)]; and

 

(5)until the earlier of twelve (12) months after such termination or when the
Executive is no longer eligible for “COBRA” health continuation coverage (the
“Continuation Period”), the Corporation shall cover the entire cost of COBRA
health continuation coverage if so elected by the Executive.  Notwithstanding
the foregoing, to the extent that such coverage hereunder would subject the
Corporation to any excise tax pursuant to the Patient Protection and Affordable
Care Act, the Corporation shall be permitted not to provide such COBRA coverage
at its expense and instead provide such substitute

2

 

--------------------------------------------------------------------------------

 

payments or benefits that the Corporation reasonably determines to be of
equivalent economic value to such coverage.  This Section 2(b)(5) shall not be
interpreted so as to limit any benefits to which the Executive, his or her
dependents or beneficiaries may be entitled under any of the Corporation’s
employee benefit plans, programs or practices following the Executive’s
termination of employment, including without limitation, retiree medical and
life insurance benefits.

 

(c)If the Executive’s employment is terminated by the Corporation other than for
Cause at any time prior to the date of a Change in Control and such termination
(A) occurred after the Corporation entered into a definitive agreement, the
consummation of which would constitute a Change in Control or (B) the Executive
reasonably demonstrates that such termination was at the request of a third
party who has indicated an intention or has taken steps reasonably calculated to
effect a Change in Control (a “Third Party”), such termination shall be deemed
to have occurred after a Change in Control.

 

(d)The payments and benefits under Section 2(b) shall be subject to the
Executive executing (and not revoking) a release of claims acceptable to the
Corporation no later than twenty-one (21) days following his or her Termination
Date.  Subject to Section 2(i), the amounts provided for in Sections 2(a) and
2(b)(1), (2) and (4) shall be paid in a single lump sum cash payment within
thirty (30) days after the Executive’s Termination Date (or earlier, if required
by applicable law).  

 

(e)The Executive shall not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise and no
such payment shall be offset or reduced by the amount of any compensation or
benefits provided to the Executive in any subsequent employment except as
provided in Section 2(b)(5).

 

(f)The severance pay and benefits provided for in this Section 2 shall be in
lieu of any other severance pay to which the Executive may be entitled under any
severance plan or any other plan, agreement or arrangement of the Corporation or
any of its Affiliates.

 

(g)Notwithstanding anything to the contrary contained herein, if the Executive
is a “specified employee” for purposes of Section 409A of the Code and
regulations and other interpretive guidance issued thereunder (“Section 409A”),
any payments required to be made pursuant to Sections 2(a)(2), (3) or  (4), or
pursuant to Sections 2(b)(2) or (4), shall not commence until one day after the
day which is six (6) months after the Executive’s Termination Date (the “Delay
Period”), with the first payment equaling the total of all payment that would
have been paid during the Delay Period but for the application of Section 409A
to such payments.  

 

3.   Notice of Termination.  Following a Change in Control, any intended
termination of the Executive’s employment by the Corporation shall be
communicated by a Notice of Termination from the Corporation to the Executive,
and any intended termination of

3

 

--------------------------------------------------------------------------------

 

the Executive’s employment by the Executive for Good Reason shall be
communicated by a Notice of Termination from the Executive to the Corporation.  

4.Fees and Expenses.  The Corporation shall pay all legal fees and related
expenses (including the costs of experts, evidence and counsel) incurred by the
Executive within the six (6) year period following the date of the Executive’s
termination of employment as they become due as a result of (a) the termination
of the Executive’s employment by the Corporation or by the Executive for Good
Reason (including all such fees and expenses, if any, incurred in contesting,
defending or disputing the basis for any such termination of employment), (b)
the Executive’s hearing before the Board as contemplated in Section 13.5 of this
Agreement or (c) the Executive seeking to obtain or enforce any right or benefit
provided by this Agreement or by any other plan or arrangement maintained by the
Corporation under which the Executive is or may be entitled to receive benefits.

5.Notice.  For the purposes of this Agreement, notices and all other
communications provided for in the Agreement (including any Notice of
Termination) shall be in writing, shall be signed by the Executive if to the
Corporation or by a duly authorized officer of the Corporation if to the
Executive, and shall be deemed to have been duly given when personally delivered
or sent by certified mail, return receipt requested, postage prepaid, addressed
to the respective addresses last given by each party to the other, provided that
all notices to the Corporation shall be directed to the attention of the Board
with a copy to the Secretary of the Corporation.  All notices and communications
shall be deemed to have been received on the date of delivery thereof or on the
third business day after the mailing thereof, except that notice of change of
address shall be effective only upon receipt.

6.Nature of Rights.  Except as provided in Section 2(f), nothing in this
Agreement shall prevent or limit the Executive’s continuing or future
participation in any benefit, bonus, incentive or other plan or program provided
by the Corporation or any Affiliate of the Corporation and for which the
Executive may qualify, nor shall anything herein limit or reduce such rights as
the Executive may have under any other agreements with the Corporation or any
Affiliate of the Corporation.  Amounts which are vested benefits or which the
Executive is otherwise entitled to receive under any plan or program of the
Corporation or any Affiliate of the Corporation shall be payable in accordance
with such plan or program, except as explicitly modified by this Agreement.

 

7.Settlement of Claims.  The Corporation’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any circumstances, including, without
limitation, any set-off, counterclaim, defense, recoupment, or other right which
the Corporation may have against the Executive or others.

8.Miscellaneous.  No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and the Corporation.  No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time.  No

4

 

--------------------------------------------------------------------------------

 

agreement or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by any party which are not
expressly set forth in this Agreement.

9.Successors; Binding Agreement.

(a)This Agreement shall be binding upon and shall inure to the benefit of the
Corporation and its respective Successors and Assigns.  The Corporation shall
require its respective Successors and Assigns to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Corporation would be required to perform it if no such succession or assignment
had taken place.

 

(b)Neither this Agreement nor any right or interest hereunder shall be
assignable or transferable by the Executive, his or her beneficiaries or legal
representatives, except by will or by the laws of descent and
distribution.  This Agreement shall inure to the benefit of and be enforceable
by the Executive’s legal personal representative.

10.Governing Law.  This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of North Carolina without
giving effect to the conflict of laws principles thereof.  Any action brought by
any party to this Agreement shall be brought and maintained in a court of
competent jurisdiction in the State of North Carolina.

11.Severability.  The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

12.Entire Agreement.  This Agreement constitutes the entire agreement between
the parties hereto, and supersedes all prior agreements, including, without
limitation, the Original Agreement, and all understandings and arrangements,
oral or written, between the parties hereto, with respect to the subject matter
hereof.

13.Definitions.

13.1.Accrued Compensation.  For purposes of this Agreement, “Accrued
Compensation” shall mean all amounts of compensation for services rendered to
the Corporation or any of its Affiliates that have been earned or accrued
through the Termination Date but that have not been paid as of the Termination
Date including (a) base salary, (b) reimbursement for reasonable and necessary
business expenses incurred by the Executive on behalf of the Corporation or of
its Affiliates of the Corporation during the period ending on the Termination
Date and (c) vacation pay; provided, however, that Accrued Compensation shall
not include any amounts described in clause (a) that have been deferred pursuant
to any salary reduction or deferred compensation elections made by the
Executive.

13.2.Affiliate.  For purposes of this Agreement, “Affiliate” means, with respect
to any Person, any entity, directly or indirectly, controlled by, controlling or
under common control with such Person.

5

 

--------------------------------------------------------------------------------

 

13.3.Base Amount.  For purposes of this Agreement, “Base Amount” shall mean the
Executive’s annual base salary at the rate in effect as of the date of a Change
in Control or, if greater, at any time thereafter, determined without regard to
any salary reduction or deferred compensation elections made by the Executive.

13.4.“Beneficial Owner,” “Beneficially Owned,” “Beneficial Ownership” and
“Beneficially Owning” shall have the meanings applicable under Rule 13d-3
promulgated under the Securities Exchange Act of 1934, as amended.

13.5.Cause.  For purposes of this Agreement, a termination of employment is for
“Cause” if the Executive has been convicted of a felony or the termination is
evidenced by a resolution adopted in good faith by two-thirds of the Board that
the Executive:

(a)intentionally and continually failed substantially to perform his or her
reasonably assigned duties with the Corporation and its Affiliates (other than a
failure resulting from the Executive’s incapacity due to physical or mental
illness or from the assignment to the Executive of duties that would constitute
Good Reason) which failure continued for a period of at least thirty (30) days
after a written notice of demand for substantial performance, signed by a duly
authorized officer of the Corporation, has been delivered to the Executive
specifying the manner in which the Executive has failed substantially to
perform, or

(b)intentionally engaged in conduct which is demonstrably and materially
injurious to the Corporation and its Affiliates; provided, however, that no
termination of the Executive’s employment shall be for Cause as set forth in
this Section 13.5(b) until (1) there shall have been delivered to the Executive
a copy of a written notice, signed by a duly authorized officer of the
Corporation, setting forth that the Executive was guilty of the conduct set
forth in this Section 13.5(b) and specifying the particulars thereof in detail,
and (2) the Executive shall have been provided an opportunity to be heard in
person by the Board (with the assistance of the Executive’s counsel if the
Executive so desires).  

No act, nor failure to act, on the Executive’s part, shall be considered
“intentional” unless the Executive has acted, or failed to act, with a lack of
good faith and with a lack of reasonable belief that the Executive’s action or
failure to act was in the best interest of the Corporation and its
Affiliates.  Notwithstanding anything contained in this Agreement to the
contrary, no failure to perform by the Executive after a Notice of Termination
is given to the Corporation by the Executive shall constitute Cause for purposes
of this Agreement.

13.6.Change in Control.  “Change in Control” shall mean any of the following:

(a)an acquisition (other than directly from Holding) of any Voting Securities by
any Person, immediately after which such Person has Beneficial Ownership of more
than thirty-three percent (33%) of (i) the then-outstanding Shares or (ii) the
combined voting power of Holding’s then-outstanding Voting Securities; provided,
however, that in determining whether a Change in Control has occurred pursuant
to this paragraph (a), the

6

 

--------------------------------------------------------------------------------

 

acquisition of Shares or Voting Securities in a Non-Control Acquisition (as
hereinafter defined) shall not constitute a Change in Control.  A “Non-Control
Acquisition” shall mean an acquisition by (i) an employee benefit plan (or a
trust forming a part thereof) maintained by (A) Holding or (B) any corporation
or other Person the majority of the voting power, voting equity securities or
equity interest of which is owned, directly or indirectly, by Holding (for
purposes of this definition, a “Related Entity”), (ii) Holding or any Related
Entity, or (iii) any Person in connection with a Non-Control Transaction (as
hereinafter defined);

(b)the individuals who, as of the Effective Date, are members of the Board of
Directors of Holding (the “Incumbent Board”), cease for any reason to constitute
at least two-thirds of the members of the Board of Directors of Holding or,
following a Merger (as hereinafter defined), the board of directors of (i) the
corporation resulting from such Merger (the “Surviving Corporation”), if fifty
percent (50%) or more of the combined voting power of the then-outstanding
voting securities of the Surviving Corporation is not Beneficially Owned,
directly or indirectly, by another Person (a “Parent Corporation”) or (ii) if
there is one or more than one Parent Corporation, the ultimate Parent
Corporation; provided, however, that, if the election, or nomination for
election by Holding’s common shareholders, of any new director was approved by a
vote of at least two-thirds of the Incumbent Board, such new director shall, for
purposes of this Agreement, be considered a member of the Incumbent Board; and
provided, further, however, that no individual shall be considered a member of
the Incumbent Board if such individual initially assumed office as a result of
an actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board of Directors of Holding (a “Proxy Contest”),
including by reason of any agreement intended to avoid or settle any Proxy
Contest; or

(c)the consummation of:

(1)a merger, consolidation or reorganization (x) with or into Holding or (y) in
which securities of Holding are issued (a “Merger”), unless such Merger is a
“Non-Control Transaction.” A “Non-Control Transaction” shall mean a Merger in
which:

(A)the shareholders of Holding immediately before such Merger own directly or
indirectly immediately following such Merger at least a majority of the combined
voting power of the outstanding voting securities of (1) the Surviving
Corporation, if there is no Parent Corporation or (2) if there is one or more
than one Parent Corporation, the ultimate Parent Corporation;

(B)the individuals who were members of the Incumbent Board immediately prior to
the execution of the agreement providing for such Merger constitute at least a
majority of the members of the board of directors of (1) the Surviving
Corporation, if there is no Parent Corporation, or (2) if there is one or more
than one Parent Corporation, the ultimate Parent Corporation; and

(C)no Person other than (1) Holding or another corporation that is a party to
the agreement of Merger, (2) any Related Entity, or (3) any employee benefit
plan (or any trust forming a part thereof) that, immediately prior to the
Merger, was maintained by Holding or any Related Entity, or (4) any Person who,
immediately prior to

7

 

--------------------------------------------------------------------------------

 

the Merger had Beneficial Ownership of thirty-three percent (33%) or more of the
then outstanding Shares or Voting Securities, has Beneficial Ownership, directly
or indirectly, of thirty-three percent (33%) or more of the combined voting
power of the outstanding voting securities or common stock of (x) the Surviving
Corporation, if there is no Parent Corporation, or (y) if there is one or more
than one Parent Corporation, the ultimate Parent Corporation.

(2)a complete liquidation or dissolution of Holding; or

(3)the sale or other disposition of all or substantially all of the assets of
Holding and its Subsidiaries taken as a whole to any Person (other than (x) a
transfer to a Related Entity or (y) the distribution to Holding’s shareholders
of the stock of a Related Entity or any other assets).

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the then outstanding Shares or Voting
Securities as a result of the acquisition of Shares or Voting Securities by
Holding which, by reducing the number of Shares or Voting Securities then
outstanding, increases the proportional number of Shares Beneficially Owned by
the Subject Persons; provided that if a Change in Control would occur (but for
the operation of this sentence) as a result of the acquisition of Shares or
Voting Securities by Holding and, after such share acquisition by Holding, the
Subject Person becomes the Beneficial Owner of any additional Shares or Voting
Securities and such Beneficial Ownership increases the percentage of the then
outstanding Shares or Voting Securities Beneficially Owned by the Subject
Person, then a Change in Control shall occur.

13.7.Corporation.  For purposes of this Agreement, all references to the
Corporation shall include its Successors and Assigns.

13.8.Disability.  For purposes of this Agreement, “Disability” shall mean a
physical or mental infirmity which impairs the Executive’s ability to
substantially perform his or her duties with the Corporation for six (6)
consecutive months, and within the time period set forth in a Notice of
Termination given to the Executive (which time period shall not be less than
thirty (30) days), the Executive shall not have returned to full-time
performance of his or her duties; provided, however, that if the Corporation’s
Long Term Disability Plan, or any successor plan (the “Disability Plan”), is
then in effect, the Executive shall not be deemed disabled for purposes of this
Agreement unless the Executive is also eligible for “Total Disability” (as
defined in the Disability Plan) benefits (or similar benefits in the event of a
successor plan) under the Disability Plan.

13.9.Good Reason. (a)  For purposes of this Agreement, “Good Reason” shall mean
the occurrence after a Change in Control of any of the following events or
conditions:

(1)

a change in the Executive’s status, title, position or responsibilities (but not
including a change in the Executive’s boss if the status, title, position or
responsibilities are the same for the Executive) which, in the Executive’s
reasonable judgment,

8

 

--------------------------------------------------------------------------------

 

represents an adverse change from his or her status, title, position or
responsibilities as in effect immediately prior thereto; the assignment to the
Executive of any duties or responsibilities which, in the Executive’s reasonable
judgment, are inconsistent with his or her status, title, position or
responsibilities; or any removal of the Executive from or failure to reappoint
or reelect him or her to any of such offices or positions, except in connection
with the termination of his or her employment for Disability, Cause, as a result
of his or her death or by the Executive other than for Good Reason;

(2)

a reduction in the Executive’s annual base salary below the Base Amount;

(3)

the failure by the Corporation to pay to the Executive any portion of the
Executive’s current compensation or to pay to the Executive any portion of an
installment of deferred compensation under any deferred compensation program of
the Corporation in which the Executive participated, within seven (7) days of
the date such compensation is due;

(4)

the failure of the Corporation to obtain from its Successors or Assigns the
express assumption and agreement required under Section 9 hereof; or

(5)

any purported termination of the Executive’s employment by the Corporation which
is not effected pursuant to a Notice of Termination satisfying the terms set
forth in the definition of Notice of Termination (and, if applicable, the terms
set forth in the definition of Cause).

(b)Any event or condition described in Section 13.9(a)(1) through (4) which
occurs at any time prior to the date of a Change in Control and (A)
which  occurred after the Corporation entered into a definitive agreement, the
consummation of which would constitute a Change in Control or (B) which the
Executive reasonably demonstrates was at the request of a Third Party who has
indicated an intention or has taken steps reasonably calculated to effect a
Change in Control, shall constitute Good Reason for purposes of this Agreement,
notwithstanding that it occurred prior to a Change in Control.  

13.10.Incentive Plan.  For purposes of this Agreement, “Incentive Plan” shall
mean the CommScope Holding Company, Inc. Annual Incentive Plan, or any successor
annual incentive plan, maintained by Holding or the Corporation.

13.11.Notice of Termination.  For purposes of this Agreement, following a Change
in Control, “Notice of Termination” shall mean a written notice of termination
of the Executive’s employment, signed by the Executive if to the Corporation or
by a duly authorized officer of the Corporation if to the Executive, which
indicates the specific termination provision in this Agreement, if any, relied
upon and which sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated.

9

 

--------------------------------------------------------------------------------

 

13.12.Person.  For purposes of this Agreement, “Person” shall mean a person
within the meaning of Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended.

13.13Pro Rata Bonus.  For purposes of this Agreement, “Pro Rata Bonus” shall
mean (a) the actual bonus that would have been payable to the Executive for the
year in which the Termination Date occurs had he or she remained employed
through the payment of such bonus, as certified by the compensation committee of
the Board of Directors of Holding when it certifies bonus amounts for continuing
employees, (b) multiplied by a fraction, the numerator of which is the number of
days through the Termination Date that the Executive was employed by the
Corporation in the year in which the Termination Date occurs, and the
denominator of which is 365.

13.14Shares.  For purposes of this Agreement, “Shares” shall mean the common
stock, par value $0.01 per share, of Holding and any other securities into which
such shares are changed or for which such shares are exchanged.

13.15Subsidiary.  For purposes of this Agreement, “Subsidiary” shall mean a
corporation as defined in Section 424(f) (or a successor provision to such
section) of the Code, and regulations and rulings thereunder, with Holding being
treated as the employer corporation for purposes of this definition.

13.16Successors and Assigns.  For purposes of this Agreement, “Successors and
Assigns” shall mean, with respect to the Corporation, a corporation or other
entity acquiring all or substantially all the assets and business of the
Corporation, whether by operation of law or otherwise.

13.17Termination Date.  For purposes of this Agreement, “Termination Date” shall
mean (a) in the case of the Executive’s death, his or her date of death, (b) if
the Executive’s employment is terminated for Disability, thirty (30) days after
Notice of Termination is given (provided that the Executive shall not have
returned to the performance of his or her duties on a full-time basis during
such thirty (30) day period) and (c) if the Executive’s employment is terminated
for any other reason, the date specified in the Notice of Termination (which, in
the case of a termination for Cause shall not be less than thirty (30) days, and
in the case of a termination for Good Reason shall not be more than sixty (60)
days, from the date such Notice of Termination is given); provided, however,
that if within thirty (30) days after any Notice of Termination is given the
party receiving such Notice of Termination in good faith notifies the other
party that a dispute exists concerning the basis for the termination, the
Termination Date shall be the date on which the dispute is finally determined,
either by mutual written agreement of the parties, or by the final judgment,
order or decree of a court of competent jurisdiction (the time for appeal
therefrom having expired and no appeal having been taken).  Notwithstanding the
pendency of any such dispute, the Corporation shall continue to pay the
Executive his or her Base Amount and continue the Executive as a participant in
all compensation, incentive, bonus, pension, profit sharing, medical,
hospitalization, dental, life insurance and disability benefit plans in which he
or she was participating when the notice giving rise to the dispute was given,
until the dispute is finally resolved in accordance with this

10

 

--------------------------------------------------------------------------------

 

Section 13.17 whether or not the dispute is resolved in favor of the
Corporation, and the Executive shall not be obligated to repay to the
Corporation any amounts paid or benefits provided pursuant to this
sentence.  Notwithstanding the foregoing, for purposes of this Agreement, the
Executive shall be considered to have terminated employment with the Corporation
when the Executive incurs a “separation from service” with the Corporation
within the meaning of Section 409A(a)(2)(A)(i) of the Code, and applicable
administrative guidance issued thereunder.

13.18Voting Power.  For purposes of this Agreement, “Voting Power” shall mean
the combined voting power of the then outstanding Voting Securities.

13.19Voting Securities.  For purposes of this Agreement, “Voting Securities”
shall mean, with respect to Holding or any Subsidiary, any securities issued by
Holding or such Subsidiary, respectively, which generally entitle the holder
thereof to vote for the election of directors of Holding.

[Signature Page Follows]

11

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed by
their duly authorized officers and the Executive has executed this Agreement as
of the day and year first above written.

 

COMMSCOPE, INC.

 

By:  

[Name]

[Title]

 

 

 

 

    



 

[Name]



 

 

 

 

 

 

 

 

 

[Signature Page to Severance Protection Agreement]

 